Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 15, 1996, which, inter alia, ruled that claimant’s request for a hearing was untimely.
Claimant admitted that she received the notices of determination mailed on March 2, 1994 and March 3, 1994 advising her, inter alia, that she was disqualified from receiving unemployment insurance benefits because she voluntarily left *915her employment without good cause and, alternatively, because she lost her employment through misconduct. These notices also informed her in English and Spanish that she had 30 days from the date of the notice to request a hearing. Claimant did not request a hearing until April 22, 1994, well after the expiration of the 30-day limitations period (see, Labor Law § 620 [1] [a]). There is no evidence that claimant’s “physical condition or mental incapacity” prevented her from filing a timely appeal (Labor Law § 620 [1] [a]; see, Matter of Rodriguez [Sweeney], 236 AD2d 734). In view of the foregoing, substantial evidence supports the Unemployment Insurance Appeal Board’s decision finding that claimant’s request for a hearing was untimely and we, accordingly, affirm (see, Matter of Samaniego [Park Personnel—Sweeney], 235 AD2d 887; Matter of Knight [Sweeney], 234 AD2d 885).
Mercure, J. P.,.Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.